Citation Nr: 0010419	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of an appendectomy, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an increased rating for the service-
connected residuals of a "right" ureteral ("urethral") 
calculus, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1945 to June 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied the claims for 
increased ratings for the appendectomy and right ureter 
calculus.  By rating action in April 1998, the RO assigned 
separate 10 percent ratings for an appendectomy scar and for 
residuals of urethral calculus.  In March 1999 this matter 
came before the Board, and the Board remanded the claims for 
increased ratings for the appendectomy and residuals of 
urethral calculus to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected residuals of "right" 
ureteral ("urethral") calculus is not manifested by more 
than an occasional attack of colic; there is no infection and 
catheter drainage is not required as a result of this 
disability.

3.  The veteran's residuals of an appendectomy is manifested 
by no more than a scar that is tender and painful on 
objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected "right" ureteral ("urethral") 
calculus have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.115, Diagnostic Codes 
7508, 7509 (1999).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of an appendectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A Narrative Summary from Kershaw County Memorial Hospital 
dated in July 1986 showed that the veteran was admitted to 
the hospital complaining of mild left flank pain which had 
become severe the day prior to admission.  He underwent a 
transureteral lithotripsy, and the final diagnosis was left 
ureteral stone.

A Narrative Summary from Kershaw County Memorial Hospital 
dated in March 1988 showed that the veteran was admitted to 
the hospital with an acute onset of right flank pain which 
had begun mildly a day or two previously, but became more 
intense.  In the emergency room, KUB examination showed a 7 
mm upper third stone.  He underwent transureteral 
lithotripsy, and the final diagnosis was right ureteral 
stone.

A report from the Baptist Medical Center at Columbia showed 
that in September 1990 the veteran underwent cystoscopy, 
attempted hydrostatic manipulation of the right ureteral 
stone, and insertion of a right double J stent followed by a 
right extracorporal shock wave lithotripsy.  The diagnosis 
was proximal right ureteral calculus with obstruction.  

In a letter dated in April 1995, Alton T. Holland, M.D. 
indicated that the veteran was seen on March 17, 1995 with a 
history of passing three small stones the day before.  He 
reported that he had passed multiple stones over the prior 
eight months, all of which he brought in with him.  It was 
noted that the veteran passed several more stones over the 
next several days, associated with considerable hematuria.  
In a letter dated in February 1996, Dr. Holland indicated 
that the veteran had been treated for urinary tract 
infections and kidney stones on eight occasions between March 
1992 and March 1995.

On VA examination in February 1998, the veteran reported that 
for the past two years he noticed "ridging" in the upper 
part of the abdominal midline.  He complained of mild 
associated lower abdominal pain, and indicated that he had 
more discomfort than pain.  He was occasionally nauseated, 
but had no vomiting.  Examination showed that the abdomen was 
full, soft, and nontender.  There was divarication of the 
abdominal recti with ventral hernia demonstrable on 
increasing intra-abdominal pressure.  Both the ventral hernia 
and the recti diastasis were moderate in size.  There was no 
tenderness in this area, and there was no inguinal hernia or 
ventral hernia in the area of the appendectomy.  The 
impression was ventral hernia which was not complicated.  

On VA genitourinary examination in February 1998, the veteran 
reported that he had a lithotripsy approximately three years 
prior, and had several stones since that time.  He indicated 
that approximately one and a half years prior, he had a 
superficial bladder tumor which was resected transurethrally, 
followed by intravesical chemotherapy at six month intervals.  
He reported having nighttime urinary frequency which he 
attributed to a weak bladder and having had chemotherapy.  He 
did not have acute nephritis.  It was also noted that 
catheterization was not needed, and he had not undergone 
dilation, drainage procedures, or diet therapy.  He reported 
that he had been tried on medication to reduce the frequency 
of stones, but this was not effective.  It was noted that no 
invasive procedure had been done in the past year.  He 
reported that the stones required periodic evaluation with 
basket retrieval and spontaneous passage.  The diagnoses 
included nephrolithiasis, and it was noted that over the 
years he had passed stones as well as had basket retrieval 
and ESWL (extracorporeal shockwave lithotripsy).

In April 1998 the veteran testified at a hearing at the RO 
that after his appendectomy in service, he could not lift 
anything heavy and had severe pain in his stomach for years 
and years, and just learned to live with it.  He reported 
having pain across the bottom of his stomach, and that the 
pain would double him over and bring him down almost to his 
knees sometimes two, three or four times per week, and 
sometimes as much as twice in one day.  He reported that the 
stomach scar was tender sometimes and would itch.  He 
described the circumstances leading up to his surgery on the 
bladder to remove several tumors.  He reported that his 
bladder was getting weaker and he was getting up three to 
five times a night to go to the bathroom.  He had pain when 
he first urinated, and had not had any colic attacks since 
the surgery.  

In March 1999 the Board remanded this matter to the RO for 
further evidentiary development.  In the March 1999 Remand, 
the Board also directed the RO to contact the veteran in 
order to obtain the names and addresses of all medical care 
providers who treated him for complaints regarding his 
appendectomy and residuals of right ureteral ("urethral") 
calculus since 1990.  The record reflects that the veteran 
did not respond to the RO's April 1999 letter requesting such 
information.  

On VA examination in May 1999 the veteran reported having an 
appendectomy in 1945, and claimed that this followed a kick 
to the right lower abdomen.  He described having intermittent 
short lasting pain particularly in the right lower part of 
the abdomen.  This pain radiated up and to the right upper 
quadrant and down to the right lower extremity, and he 
reported having associated, but transient, mild nausea when 
this occurred.  There was no vomiting, no diarrhea, and no 
blood in his stools.  He said that the pain was particularly 
worse when the area was touched, and he described no 
abdominal distention.  Physical examination of the abdomen 
showed a right lower quadrant scar, with localized 
superficial tenderness in the area of the scar.  There was no 
rebound tenderness or masses felt.  The impression was that 
he continued to have pain around the appendectomy scar, and 
this was likely due to enterorrhagia.  The examiner noted 
that there were no clinical tests to specifically define this 
entity, and that it was largely a clinical diagnosis.  

On VA genitourinary examination in July 1999, the veteran 
denied having any lethargy, weakness, anorexia, weight loss, 
or weight gain.  He reported that he urinated every two to 
three hours, and he had to get up four to five times at 
night.  He reported having hesitancy and decreased stream, 
but denied dysuria.  He had pain, with staining, but denied 
incontinence.  He reported that his last kidney stone was two 
years prior, diagnosed as calcium kidney stones.  He had 
numerous lithotripsies for removal of stones that had caused 
hydronephrosis in the past.  He had multiple acute nephritis 
infections.  The diagnoses included bladder cancer, 
nephrolithiasis, recurrent urinary tract infection, and 
history of acute nephritis.  

On VA genitourinary examination in August 1999 the examiner 
reported seeing the veteran regarding his right urethral 
calculus, and indicated that he should be service-connected 
due to his renal calculus.  He first started having kidney 
stones in 1947 and continued to have problems with kidney 
stones and the resultant hydronephrosis.  It was noted that 
his last kidney stone was two years prior and he had not had 
any since then.  It was also noted that he was not on diet or 
drug therapy.  

Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Although a 
disability must be viewed in relation to its whole history, 
the present level of disability is of primary concern in a 
claim for an increased rating.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.

Residuals of an Appendectomy

The veteran's residuals of an appendectomy, which includes an 
abdomen scar, are rated as 10 percent disabling in accordance 
with 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under 
Diagnostic Code 7804, superficial scars, which are tender and 
painful on objective demonstration, warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In the 
alternative, superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  Rating the scars under 
both Diagnostic Codes would violate the prohibition against 
pyramiding.  38 C.F.R. § 4.14.  The 10 percent ratings are 
the maximum rating provided by the applicable Diagnostic 
Codes.  Other scars are rated on the limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

With regard to the residuals of an appendectomy, the Board 
notes that on VA examination in 1998, the veteran complained 
of mild associated abdominal pain, in the lower part.  He 
claimed he had more discomfort than pain.  Examination of the 
abdomen showed that it was nontender, and he had no inguinal 
hernia or ventral hernia in the area of the appendectomy.  On 
VA examination in May 1999 he described having intermittent 
short lasting pain in the right lower part of the abdomen, 
that radiated up to the right upper quadrant and down to the 
right lower extremity.  He indicated that the pain was 
particularly worse when the area was touched.  Objective 
examination showed that he had a right lower quadrant scar, 
with localized superficial tenderness in the area of the 
appendectomy scar.  Accordingly, the Board finds that the 
only objectively identified residual of the veteran's 
appendectomy is the abdomen scar, which has been found to be 
tender and painful on objective demonstration.  As the 
veteran is already rated at the maximum rating provided under 
the other applicable codes, a higher rating would require 
limitation of function of the part affected, which has not 
been alleged by the veteran, nor has any limitation of 
function been shown by the objective evidence of record.  
Accordingly, the Board concludes that the weight of the 
evidence is against a rating in excess of 10 percent for the 
veteran's scar residual of an appendectomy.  Further, no 
arguments or contentions have been advanced which would 
warrant extraschedular consideration.  38 C.F.R. § 3.321.

Residuals of a "Right" Ureteral ("Urethral") calculus

The current 10 percent rating for the service-connected 
"right" ureteral ("urethral") calculus was assigned under 
the provisions of Diagnostic Code 7508 of the rating 
schedule, which applies to nephrolithiasis.  Under Diagnostic 
Code 7508, nephrolithiasis is rated as hydronephrosis, except 
when there is recurrent stone formation requiring one or more 
of the following: (1) diet therapy, (2) drug therapy, (3) 
invasive or noninvasive procedures more than two times per 
year.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  

Under Diagnostic Code 7509, the diagnostic code for 
hydronephrosis, a 10 percent rating is provided for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent rating will be assigned 
where there are frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating requires frequent attacks of 
colic with infection (pyonephrosis), kidney.  A severe 
condition will be rated as renal dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Code 7509.

The Board notes that although in 1947 the RO initially 
granted service connection for "residuals of right ureteral 
calculus" and assigned a noncompensable rating, and then in 
April 1998 the RO assigned a 10 percent rating for 
"residuals of urethral calculus", both of these 
disabilities would be rated under the same diagnostic codes, 
as both disabilities manifest essentially the same 
symptomatology.  The Board also notes that on VA examination 
in August 1999, the examiner indicated that the veteran 
should be service-connected due to his "renal calculus".  
Subsequently, in the November 1999 supplemental statement of 
the case, the RO characterized the issue as "residuals of 
ureteral calculus".  The Board, however, has characterized 
the issue to include both the current supplemental statement 
of the case and the prior rating action, recognizing that 
however the disability is characterized, it should be rated 
under the same diagnostic codes.  

The objective evidence record shows that the veteran has been 
surgically treated for ureteral calculi in the past, and most 
recently in 1995.  However, subsequent examination and 
treatment records show no indication of a recurrence of 
calculi.  On VA examination in July 1999 and August 1999, the 
veteran reported that he had not had any stones in the past 
two years, and there was no evidence showing that he had 
recurrent stone formation requiring diet or drug therapy or 
invasive or noninvasive procedures more than twice per year.  
Additionally, although the VA examiner in August 1999 noted 
that the veteran continued to have kidney stones and the 
resultant hydronephrosis, the objective evidence of record 
does not show that he had frequent attacks of colic, 
requiring catheter drainage, nor has the veteran complained 
of such symptoms.  Therefore, an increased rating is not 
warranted under either Diagnostic Code 7508 or 7509.  In the 
absence of the specific findings required for a rating in 
excess of 20 percent rating under either diagnostic code, a 
10 percent rating, and no more, is warranted for the service-
connected residuals of a "right" ureteral ("urethral") 
calculus.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of an appendectomy is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a "right" ureteral ("urethral") calculus is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


